DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 7/30/21.
	Examiner notes Applicant’s priority date of 8/28/20, which stems from provisional application 63071484.
	Claims 1-14 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections
	The drawings filed on 7/30/21 are objected to by the Examiner for being predominantly pixelated and illegible.  Applicant may not request that any objection to the drawings be held in abeyance.  See 37 CFR 1.85(a).  Pursuant to 37 CFR 1.121(d), replacement drawings are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 8, in part, describe a method comprising: retrieving records from a database; presenting a list of fixture components; receiving selection of fixture components from a user; presenting images of the components to the user; enabling the user to configure the components to create a display fixture; and receiving input from the user about the components.  As such, the invention is directed the abstract idea of managing the creation of display fixtures in a physical store, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity and a mental process.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements, including a “database module” for storing shelving component data, a “user interface” with a “panel” for displaying data to a user, a “server” for executing the method, an “inventory module” for retrieving records, a “presentation module” for presenting data to a user on the interface, and a “tagging module” for enabling the user to submit comments about particular components. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Examiner further notes that the aforementioned “modules” appear to be nothing more than features of computer software. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a computer server). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-7 and 9-14 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the contents of the component data, the tagging data, and the visual features of the interface.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-14 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 USC 103 as being unpatentable over Brockman (20210065080) in view of Lavrov (10372839).
Claims 1 and 8:  Brockman discloses a system and method comprising:
Retrieving records for components from a database using a database module, said components including components for use in assembling at least a portion of said tangible display fixtures and including components for display on said tangible display fixtures (Fig. 2; Paragraph 40); presenting listings of said components to a user by way of at least one panel on a user interface (Figs. 4-7; Paragraphs 80 and 90-92); receiving selection input from said user, said selection input being input that selects at least one of said components from said listings (Paragraph 91); presenting images of selected components to said user and enabling said user to place images of said selected components on an image of a tangible display fixture to thereby design or configure said tangible display fixture (Figs. 4-7 and 9; Paragraph 95); and selecting components for use in assembling of said tangible display fixture or for display on said tangible display fixture (Paragraphs 80 and 91-92). 
Brockman fails to explicitly describe a method for receiving tagging input from said user, said tagging input being input that causes automatic addition of tagging data to records of said selected components regardless of a type or class of component and wherein said tagging data enables said user to generate lists of selected components when used with said database.
Lavrov, however, discloses a method for receiving tagging input from said user, said tagging input being input that causes automatic addition of tagging data to records of said selected components regardless of a type or class of component and wherein said tagging data enables said user to generate lists of selected components when used with said database.  (Col. 6, Line 56 – Col. 7, Line 3; Col. 18, Line 51 – Col. 19, Line 12).
Therefore, it would have been obvious to one of ordinary skill in the art to combine these features of Lavrov with those of Brockman.  One would have been motivated to do this in order to enable a user to annotate features of various components for future reference.
Claims 2 and 9:  Brockman discloses a system and method wherein said components include at least one of: promotional materials; marketing materials; mock ups of products; products to be displayed; physical parts for use in display unit assembly; signs for promoting products; signs for promoting services; marketing handouts; marketing flyers; marketing leaflets; marketing giveaways; shelves; nuts; bolts; screws; and display unit frame. (Paragraph 80).
Furthermore, Examiner notes that these claims merely convey non-functional descriptive material, which is afforded little to no patentable weight.
Claims 3 and 10:  The Brockman/Lavrov combination discloses those limitations cited above.  Lavrov further discloses a method wherein said tagging data is metadata added to said records of selected components. (Col. 18, Line 62 – Col. 19, Line 12).
The rationale for combining Lavrov with Brockman is articulated above and reincorporated herein.
Claims 4 and 11:  Brockman discloses a method further comprising enabling said user to drag images of selected components from said at least one panel to a presentation panel on a user interface to thereby design or configure said tangible display fixture. (Fig. 8; Paragraph 77).
Claims 6 and 13:  Brockman discloses a method further comprising enabling said user to view listings of said components by way of two panels on said user interface.  (Figs. 4-7).
Claims 7 and 14:  Brockman discloses a method wherein said two panels comprises: a first panel listing components for use in assembling said tangible display fixture; and a second panel listing components for display on said tangible display fixture. (Figs. 4-7 and 9).
Furthermore, Examiner notes that these claims merely convey non-functional descriptive material, which is afforded little to no patentable weight.
	Claims 5 and 12 are rejected under 35 USC 103 as being unpatentable over Brockman/Lavrov in view of Pulos (20130054374).
	The Brockman/Lavrov combination discloses those limitations cited above, but fails to explicitly describe a method wherein said components includes predesigned display units.
	Pulos, however, describes a method in which the components in the interface include predesigned retail display units.  (Paragraphs 21, 24, and 26).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Pulos with those of Brockman/Lavrov.  One would have been motivated to do this in order to make the user’s design simpler and more convenient.
	Furthermore, Examiner notes that these claims merely convey non-functional descriptive material, which is afforded little to no patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681